Exhibit 10.8

AGREEMENT, RELEASE AND WAIVER

This Agreement, Release and Waiver (“Agreement”) is entered into by and between

PHI, Inc. (“PHI”)

And

Richard A. Rovinelli, Employee No. 1803 (“EMPLOYEE”)

PHI and the EMPLOYEE mutually agree to a severance of the EMPLOYEE’s employment
with PHI pursuant to and subject to the terms of this Agreement. You are advised
to consult an attorney before signing this Agreement.

 

1. PHI will pay the EMPLOYEE a lump sum retirement benefit equal to twelve
(12) months of base salary. Base salary is defined as annual base salary divided
by twelve (12).

 

2. EMPLOYEE will be paid for all accrued vacation at time of termination, and as
soon as practical, all monies due under the PHI Senior Management Deferred
Compensation Plan.

 

3. EMPLOYEE will be issued his outstanding Time-vested Restricted Shares under
the LTIP for the period May 8, 2014 through May 8, 2017 as soon as practical
following his retirement date. EMPLOYEE may have PHI withhold sufficient shares
to pay taxes due on such award.

 

4. EMPLOYEE will be issued his outstanding Performance-based Restricted Shares
under the LTIP for the period January 1, 2014 through December 31, 2017, so long
as the performance conditions are met, payable in March 2017.

 

5. EMPLOYEE will be paid on or about March 2017 for any bonus due, if any, under
the 2016 Senior Management Bonus.

 

6. EMPLOYEE may continue any eligible insurance coverages under COBRA.

NOW, THEREFORE, in consideration for the mutual promises and agreements herein
contained and other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:

 

1.

Date of Severance. EMPLOYEE and PHI mutually agree that EMPLOYEE’s employment
with PHI will end on March 31, 2017, however, if his replacement is employed and
successfully transitions earlier than March 31, 2017, then EMPLOYEE will be paid
through that date. Unless EMPLOYEE is disabled or dies, EMPLOYEE must remain in
PHI’s employ through the date described above to be eligible for any benefits
under this Agreement. However, should PHI decide to terminate EMPLOYEE before
March 31, 2017, or should EMPLOYEE die or become physically or mentally unable
to perform the duties of his job with PHI before March 31, 2017, benefits under
this Agreement shall become available to



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 2 of 7

February 21, 2017

 

  EMPLOYEE as of the date of such earlier event. Except for those payments
restricted by regulation, payment of severance benefits under this Agreement
will be made within seven (7) calendar days of the later of: 1) the date of the
Employee’s actual termination; or 2) the date of the execution of this
Agreement.

 

2. Agreement to Provide Consulting Services. EMPLOYEE agrees to provide
consulting services to PHI under the terms and conditions of attached Consulting
Agreement.

 

3. Exclusive Right to Payment from PHI. EMPLOYEE further declares that he has no
right to any salary, severance benefit or other payment or benefit (other than
his benefit under the PHI 401(k) Plan and as provided under COBRA) except as are
expressly set out in this Agreement.

 

4. Release of Claims. EMPLOYEE does hereby unconditionally release, acquit and
forever discharge PHI, its subsidiaries or affiliates, as well as any successors
or assigns, together with all officers, directors, shareholders, managers,
employees and agents thereof, from any and all claims, demands, rights,
liabilities, damages, injuries, costs, attorney’s fees, or causes of action
whatsoever, known or unknown, rising out of EMPLOYEE’s employment relationship
with PHI and/or the termination of that employment relationship, including
without limitation claims and demands relating to wages, benefits, or any other
terms and conditions of employment, any claims for breach of contract (either
actual or implied), wrongful discharge, intentional or negligent infliction of
emotional harm, or any tort claims, as well as any claims under Federal, State
or local law prohibiting employment discrimination, including specifically;
(i) the Age Discrimination in Employment Act of 1967; (ii) the Older Worker
Benefit Protection Act of 1990; (iii) Title VII of the Civil Rights Act of 1964;
(iv) the Americans with Disabilities Act of 1990; (v) the Employee Retirement
Income Security Act of 1974; and (vi) any counterpart statutes under the laws of
Louisiana or the other states and localities in which PHI conducts business
(including, but not limited to the EMPLOYEE’s right to make a claim on his own
behalf or by any third party on his behalf). Notwithstanding the foregoing, the
EMPLOYEE does not waive rights or claims that may arise after the date this
waiver is executed, but he does agree to waive any and all rights to
reinstatement or employment with PHI.

 

5.

Effect of Agreement on Certain Claims. This Agreement does not release workers’
compensation or unemployment compensation claims or waive any rights or claims
that may arise after the date this Agreement is executed. This Agreement also
does not prohibit the EMPLOYEE from filing a charge with a government agency,
but this Agreement does release any claim which the EMPLOYEE has or may have for
monetary relief, reinstatement, or for any other remedy for the EMPLOYEE
personally, arising out of any proceeding before any government agency or court.
If any agency or court should take jurisdiction over any matter in which the
EMPLOYEE has or may have any personal interest, whether initiated by the
EMPLOYEE or otherwise, the EMPLOYEE will



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 3 of 7

February 21, 2017

 

  promptly inform that agency or court that this Agreement constitutes a full
and final settlement by the EMPLOYEE of all claims released under this Agreement
(which released claims do not include workers’ compensation and unemployment
compensation claims and any claim that may arise after the date this Agreement
is executed). The EMPLOYEE will not participate voluntarily or assist in the
filing or prosecution of any lawsuit brought against PHI based upon EMPLOYEE’s
employment, retirement or termination from employment.

The EMPLOYEE understands that this promise does not restrict his right to seek a
ruling determining whether this Agreement is legally valid. The EMPLOYEE
understands that any such action must be brought at the EMPLOYEE’s own expense
and that if he should not prevail, he will be liable for the attorney’s fees and
other legal costs incurred by PHI, provided such recovery is authorized by
federal or other law because the EMPLOYEE’s challenge was legally unwarranted or
frivolous. If the EMPLOYEE prevails and obtains a judgment against PHI, the
EMPLOYEE agrees that the judgment amount shall be offset by the value of the
consideration provided under this Agreement and by any party released pursuant
to this Agreement. EMPLOYEE further agrees that, if the judgment amount is less
than the value of the consideration PHI provided, he may have no recovery from
PHI.

 

6. Covenant Not to Disclose Confidential Information. During the remainder of
EMPLOYEE’s employment with the PHI and thereafter, EMPLOYEE will not, except as
required in the performance of his job duties for PHI or as authorized in
writing by an authorized agent of PHI, use, publish or disclose any Confidential
Information, as defined below, proprietary information or trade secrets, whether
original, duplicated, computerized, memorized, handwritten, or in any other
form, that EMPLOYEE may in any way acquire knowledge of as a result of his
employment with PHI.

“Confidential Information,” for purposes of this Agreement, shall mean all
confidential and/or proprietary information and materials, in whatever form,
whether tangible or intangible, of PHI or obtained from any person or entity to
which the PHI owes a duty of confidentiality, whether or not labeled or
identified as proprietary or confidential, including all copies, portions,
extracts and derivatives thereof, except to the extent that EMPLOYEE can prove
that such information or materials (i) are or become generally known to the
public through lawful means and through no act or omission of EMPLOYEE,
(ii) were part of EMPLOYEE’s general knowledge prior to employment by PHI or
(iii) are disclosed to EMPLOYEE without restriction by a third party who
rightfully possesses the information and is under no duty of confidentiality
with respect thereto.

“Confidential Information” specifically includes, but is not limited to, such
information related to PHI’s pricing and marketing strategies and
characteristics, financial statements and related information, profit margins,
methods of operation



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 4 of 7

February 21, 2017

 

and sales, production processes, computer software, current and future
development and expansion or contraction plans, information concerning personnel
assignments, supplier and vendor information, and customer information such as
names, contact persons, needs and requirements, contract renewal dates for
existing or prospective customers, training manuals and related materials and
any other information relating to PHI’s business that is treated by PHI as
confidential.

“Confidential Information” also includes all intellectual property of PHI,
whether or not patentable or registered under copyright or similar statutes
including, but not limited to, all inventions, improvements, discoveries,
software developed by or for the benefit of PHI and related source code and
programming information, design technology and know-how, trade secrets,
formulas, manufacturing and/or design techniques, plans for research and
development of new products, works of authorship, other copyrighted materials
created by or for the benefit of PHI, and any other information or material
considered proprietary by PHI, designated Confidential Information by PHI, or
not generally known by the public.

 

7. Non-Solicitation Covenant. During EMPLOYEE’s employment with PHI and for two
(2) years following the termination of employment, EMPLOYEE agrees not to,
directly or indirectly, solicit or attempt to solicit any business from any of
PHI’s customers, including actively sought prospective customers, with whom
EMPLOYEE has or had material contact during employment with PHI for purposes of
providing products or services that are competitive with those provided by PHI
within the Geographic Territory set forth below. For purposes of this Agreement,
the term “material contact” exists between EMPLOYEE and each customer: (i) that
EMPLOYEE regularly dealt with during the last twelve (12) months of EMPLOYEE’s
employment with PHI, (ii) whose dealings with PHI EMPLOYEE coordinated or
supervised during the last twelve (12) months of EMPLOYEE’s employment with PHI,
or (iii) about whom EMPLOYEE has obtained Confidential Information, proprietary
information and/or trade secret information as a result of EMPLOYEE’s
association with PHI.

 

8. Non-Recruiting Covenant. EMPLOYEE recognizes and understands that PHI has
invested substantial time and effort in assembling its current personnel and
that certain information related its personnel constitutes Confidential
Information as set forth above. Accordingly, during EMPLOYEE’s employment and
for two (2) years following the termination of EMPLOYEE’s employment with the
Company, EMPLOYEE agrees that EMPLOYEE will not directly or indirectly recruit
or otherwise induce any employee of PHI either working at the location where
EMPLOYEE is and/or was employed by PHI or about whom EMPLOYEE has obtained
Confidential Information as a result of EMPLOYEE’s employment with PHI to
terminate employment with PHI or to compete against PHI.

 

9.

Covenant Not to Compete. EMPLOYEE agrees that during his employment with PHI and
for a period of two (2) years after the termination of such



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 5 of 7

February 21, 2017

 

  employment, EMPLOYEE will not provide services to or become associated with
any person, entity or company (either as a member, partner, agent, employee,
officer, contractor or consultant) engaged in a trade, business or enterprise
that is competitive with the Company’s business (providing helicopter services
to businesses engaged in and/or supporting the offshore production of oil and
gas) within the Geographic Territory set forth below. The prohibitions contained
in this provision expressly include, but are not limited to, employment with
Bristow Group, Inc., Era Helicopters, LLC, Tex-Air Helicopters, Inc., Air
Methods Corp, or any other Air Medical competitor (and/or their related
entities.

 

10. Geographic Territory. For purposes of the Non-Solicitation Covenant and
Covenant Not to Compete, EMPLOYEE agrees to refrain from performing any of the
restricted actions within the following geographic areas:

 

  1. Louisiana: The Parishes of Lafayette, Cameron, Calcasieu, Vermillion, St.
Mary, Jefferson, Houma, Terrebonne and Plaquemines.

 

  2. Texas: The Counties of Angelina, Bell, Brazos, Collin, Fort Bend,
Galveston, Harris, Jefferson, Matagorda, Montgomery, Navarro, San Patricio,
Tarrant, Victoria, and Williamson.

 

  3. Mississippi: The Counties of Hinds and Lauderdale.

 

  4. Alabama: The County of Mobile.

 

  5. Gulf of Mexico

 

11. Acknowledgement of Reasonableness of Covenants. EMPLOYEE agrees and
acknowledges that the limitations as to time, Geographical Territory and scope
of activity to be restrained are reasonable and are not greater than necessary
to protect the goodwill or other business interests PHI. EMPLOYEE further agrees
and acknowledges that such investments are worthy of protection, and that PHI’s
need for the protection afforded is greater than any hardship EMPLOYEE might
experience by complying with its terms.

 

12. Breach of Agreement. In the event that the EMPLOYEE breaches any of the
obligations contained in this Agreement, PHI is entitled to cease all payments
or benefits not yet paid and obtain all other rights, remedies or relief
permitted by law or equity.

 

13. Agreement Binding on Employee and Spouse. EMPLOYEE expressly represents and
warrants that he has entered into this Agreement individually, and for and on
behalf of the benefit of his marital community and that this Agreement is
binding on his heirs and assigns.



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 6 of 7

February 21, 2017

 

14. Acceptance of Agreement. If EMPLOYEE decides to accept this Agreement, he
must sign it and return it by mail, postmarked no later than April 7, 2017 to
PHI, Inc., Attention: Lance Bospflug, 2001 SE Evangeline Throughway, Lafayette,
LA 70508. He may return the signed Agreement in person by April 7, 2017 to Lance
Bospflug at PHI’s Administrative Offices at the above address. If the EMPLOYEE
does not sign and return the Agreement as described above, this offer shall be
null and void.

 

15. Remedies and Injunctive Relief. EMPLOYEE agrees that nothing in this
Agreement is intended to limit any remedy of PHI under any law concerning
Confidential Information, proprietary rights, inventions, trade secrets, or
other confidential information. EMPLOYEE further agrees that breach of the
restrictive covenants in this Agreement will irreparably harm PHI for which PHI
may not have an adequate remedy at law. As such, EMPLOYEE agrees that PHI shall
be entitled to any proper injunction, including but not limited to temporary,
preliminary, final injunctions, temporary restraining orders, and temporary
protective orders, to enforce said covenants in the event of breach or
threatened breach by EMPLOYEE, in addition to any other remedies available to
PHI at law or in equity. The restrictive covenants contained in this Agreement
are independent of any other obligations between the parties, and the existence
of any other claim or cause of action against PHI is not a defense to
enforcement of these covenants by injunction.

 

16. Entire Agreement. This Agreement sets forth the entire agreement between the
parties hereto, and fully supercedes any and all prior discussions, agreements
or understandings between the parties. EMPLOYEE acknowledges that this release
constitutes a waiver of all claims against PHI, including any claim of age
discrimination.

 

17. Acknowledgement of Effect of Executing Agreement. This Agreement was first
tendered to EMPLOYEE on February 21, 2017. EMPLOYEE has forty-five (45) days in
which to consider this Agreement and the accompanying information. Failure of
EMPLOYEE to execute this Agreement within the forty-five (45) day period
specified above shall result in automatic revocation of the offer. EMPLOYEE
additionally acknowledges that he has been advised by PHI to consult with an
attorney prior to executing this Agreement.

 

18. Right of Revocation. EMPLOYEE understands that by law, he may revoke this
Agreement at any time within seven calendar days of signing it. To be effective,
EMPLOYEE’S revocation must be in writing and delivered to PHI, Inc., 2001 SE
Evangeline Throughway, Lafayette, LA 70508, to the attention of Lance Bospflug,
either by hand or by mail within that seven (7) day period. If sent by mail, the
revocation must be: (i) postmarked within the seven (7) day period;
(ii) properly addressed as set forth above; and (iii) sent by certified mail,
return receipt requested.



--------------------------------------------------------------------------------

Agreement, Release & Waiver

Page 7 of 7

February 21, 2017

 

19. Severability. If any of the provisions of this Agreement is found to be
invalid or unenforceable, it shall not affect the validity of the other
provisions of this Agreement which shall remain enforceable.

 

20. Applicable Law. This Agreement shall be governed by the laws of the State of
Louisiana.

 

21. Accompanying Information. EMPLOYEE acknowledges receipt of the information
contained in Appendix A listing (i) the job classifications of individuals
affected by the termination program; (ii) job classifications and ages of these
individuals being terminated due to this program; and (iii) the ages of all
individuals in the same job classifications who have not been selected for
termination due to this program.

The undersigned EMPLOYEE state that he has carefully read the foregoing and
understands the contents thereof, and has entered into this Agreement
voluntarily.

IN WITNESS WHEREOF, the parties have executed this AGREEMENT, RELEASE, AND
WAIVER.

PHI, INC.

 

/s/ Lance F. Bospflug

     

February 23, 2017

Lance F. Bospflug

President/Chief Operating Officer

      DATE

EMPLOYEE:

 

/s/ Richard A. Rovinelli

     

February 23, 2017        

Richard A. Rovinelli, PHI EMPLOYEE No. 1803    DATE